DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 62-69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0022114 A1 Shanahan et al.
2:	As for Claim 62, Shanahan et al teaches A method in a computing system including at least one processor, the method comprising: receiving, by the computing system, a sequence of one or more words optically captured from a rendered document (OCR) by a user (Paragraph [0206]); identifying, by the computing system, one or more words among the words of the sequence (Paragraphs [0272 and 0276]); and automatically classifying, by the computing system, a document which is associated with the rendered document, based on the identified one or more words (Paragraph [0356]).
3:	As for Claim 63, Shanahan et al teaches in Paragraphs [0145 and 0212] further comprising: saving, by the computing system, the classified document in a data storage via Internet.

5:	As for Claim 65, Shanahan et al teaches in Paragraphs [0504 and 0511] further comprising: displaying an unclassified document, on a user's screen; and modifying, by the computing system, the unclassified document on the user's screen according to a user's operation.
6:	As for Claim 66, Shanahan et al teaches in Paragraphs [0123, 0156] further comprising: identifying, by the computing system, a location related to the one or more words within the rendered document; and automatically classifying a document which is associated with the rendered document, based on the identified location.
7:	As for Claim 67, Shanahan et al teaches in Paragraphs [0146, 0233, and 0332] further comprising: displaying, on an associated display, a menu of actions associated with the classified document.
8:	As for Claim 68, Shanahan et al teaches in Paragraphs [0142 and 0183] further comprising: attaching, by the computing system, the identified one or more words to the document.
9:	As for Claim 69, Shanahan et al teaches A computing system comprising one or more processors configured to execute processes of: receiving a sequence of one or more words optically captured (OCR) from a rendered document by a user (Paragraph [0206]); identifying one or more words among the words of the sequence (Paragraphs [0272 and 0276]); and automatically classifying a document which is associated with the rendered document, based on the identified one or more words (Paragraph [0356]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
August 31, 2021